Citation Nr: 1528393	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  11-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to December 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and a March 2011 rating decision by the VA RO in Pittsburgh, Pennsylvania.  The case is now under the jurisdiction of the Pittsburgh, Pennsylvania VA RO.

This case was previously before the Board in December 2013, when the Board denied reopening of a claim for entitlement to service connection for tumors of the back and neck, and denied entitlement to service connection for prostate cancer and chloracne.  The Veteran appealed the December 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 Order, the Court vacated the Board's December 2013 decision as to the issues of entitlement to service connection for prostate cancer and entitlement to service connection for chloracne, and remanded the case to the Board for actions consistent with a Joint Motion for Partial Remand (JMPR) of the parties (VA Secretary and the Veteran).  In the JMPR, the parties agreed that those issues should be remanded so that the Board may provide an adequate statement of reasons and bases expressly considering all relevant evidence of record related to whether the Veteran sustained actual exposure to herbicides during his active duty military service in Korea.  The case now returns to the Board for appellate review.

The Board notes that the JMPR states, "the parties observe that the Board in the instant decision determined that new and material evidence sufficient to reopen the previously denied claim of entitlement to disability benefits for tumors of the back and neck, including as secondary to herbicide exposure (previously claimed as lumps on the neck), had not been submitted, and Appellant agrees that he will no longer pursue this issue."  In its January 2015 Order, the Court remanded the issues relating to service connection for prostate cancer and chloracne, and stated that "The appeal as to the remaining issue is dismissed."  As such, the December 2013 Board decision remains undisturbed as to the denial of the claim to reopen the claim for entitlement for service connection for tumors of the back and neck, and that issue is not before the Board at this time.

During the course of the appeal, the Veteran testified at a Board hearing conducted via videoconference in March 2012.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) who conducted the videoconference hearing has since retired from the Board.  In a May 2015 letter, VA informed the Veteran that the VLJ who conducted his Board hearing is no longer employed by the Board.  VA offered the Veteran the opportunity to testify at another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. §§ 19.3(b), 20.707 (2014).  However, in May 2015, the Veteran submitted a response indicating he does not wish to appear at another hearing and that he wishes for his case to be considered on the evidence of record.  As such, the Board will proceed with appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Veteran submitted additional evidence to the Board and requested that the evidence be remanded for initial consideration by the AOJ.  The evidence relates to the Veteran's course of care for prostate cancer and to his service in Korea.  The evidence is not duplicative of evidence already of record.  The Board notes that, because some of the additional evidence relates to whether the Veteran served in the Korean demilitarized zone and, accordingly, whether he was exposed to herbicides during his service, it is relevant to all issues currently on appeal.  Therefore, all issues on appeal must be remanded for the AOJ to consider the newly submitted evidence and issue a supplemental statement of the case.  See 38 C.F.R. §§ 19.31, 20.1304(c).

The Board observes that the Veteran's representative submitted the additional evidence along with a cover letter stating, "As the claimant's representative, we hereby waive the right to have the additional evidence referred to the 'agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case' as provided under 38 C.F.R. § 20.1304."  This statement is in direct contradiction to the Veteran's request to have the case remanded for AOJ consideration of the newly submitted evidence.  The Board notes that, although the Veteran's representative is authorized to speak for the Veteran, the Veteran has himself indicated his wishes on the matter.  Given the contradictory statements, the Board resolves doubt in the Veteran's favor.  As such, the Board finds that the Veteran has opted not to waive his right to have the newly submitted evidence considered by the AOJ.  The Board therefore concludes that the case must be remanded for the AOJ to consider the newly submitted evidence.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Review all evidence of record, specifically to include the additional evidence submitted by the Veteran in June 2015, and readjudicate the Veteran's claim.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




